Citation Nr: 1226346	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial compensable evaluation for degenerative arthritis of the lumbar spine prior to June 28, 2007 and a rating in excess of 10 percent beginning August 1, 2007.

2.  Entitlement to an initial compensable evaluation for radiculopathy of the left lower extremity prior to March 24, 2009 and a rating in excess of 10 percent beginning March 24, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to November 2006.
This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and December 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Columbia, South Carolina, respectively.   

During the pendency of the appeal, the Veteran underwent back surgery on June 28, 2007.  A December 2007 rating decision of the VA RO granted the Veteran a temporary total disability evaluation of 100 percent effective June 28, 2007 for surgical treatment requiring convalescence.  Following the convalescent period, the RO assigned the Veteran a noncompensable evaluation effective August 1, 2007 for the Veteran's back disability.  In a subsequent April 2012 RO decision, the RO granted a 10 percent evaluation effective August 1, 2007.  Also, in the April 2012 RO decision, the RO granted a separate 10 percent evaluation for left lower extremity radiculopathy effective March 24, 2009.  Service connection was also granted for surgical scar of the back and a noncompensable evaluation was assigned.


FINDINGS OF FACT

1.  For the period prior to June 28, 2007, the evidence of record shows degenerative arthritis established by X-ray findings and evidence of painful motion with forward flexion no worse than 90 degrees and combined range of motion no worse than 240 degrees; the evidence does not show muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

2.  For the period beginning August 1, 2007, the evidence of record indicates that the Veteran's service-connected degenerative arthritis of the lumbar spine disability is manifested by pain and limitation of motion with forward flexion no worse than 80 degrees and combined range of motion no worse than 220 degrees; the evidence does not show muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

3.  Symptoms consistent with incomplete paralysis of the right lower extremity are not shown at any time during the course of the appeal.  

4.  Prior to June 18, 2007, symptoms consistent with mild incomplete paralysis of the left lower extremity are not shown.

5.  Beginning June 18, 2007, the evidence of record shows mild left lower extremity radiculopathy manifested by foot drop.  

6.  For the period beginning March 24, 2009, the evidence of record shows left lower extremity radiculopathy manifested by mild acute and chronic nerve impingement; symptoms consistent with moderate incomplete paralysis of the sciatic nerve are not shown.  


CONCLUSIONS OF LAW

1.  For the period prior to June 28, 2007, the criteria for an evaluation of 10 percent for the Veteran's service-connected degenerative arthritis of the lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

2.  The criteria for an evaluation in excess of 10 percent for the Veteran's service-connected degenerative arthritis of the lumbar spine disability have not been met at any time during the course of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

3.  Beginning June 18, 2007, the criteria for a separate 10 percent evaluation for service-connected left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.124a, Diagnostic Code 8620 (2011).

4.  For the period beginning March 24, 2009, the criteria for an evaluation in excess of 10 percent for service-connected left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.124a, Diagnostic Code 8620 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess through the Benefits Delivery at Discharge Program.  He signed a Notice of Acknowledgement and Response for this notice in June 2006.  Subsequently, in January 2007, the RO adjudicated the Veteran's claim in the first instance, which he has timely appealed. Accordingly, there is no prejudice to the Veteran in proceeding with the issuance of a decision in this appeal. 

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records and his pertinent post-service VA and private medical records have been obtained. 

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The Veteran was afforded a QTC examination pertaining to his claim most recently in April 2009.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that three years have passed since the April 2009 examination.  Despite this, the Veteran's claims file provides several private treatment records which address the Veteran's back disability.  Although the private treatment records do not include results of range of motion testing, there is no indication in the private treatment records that the Veteran's back disability, including range of motion, has worsened since the April 2009 VA examination, nor does the Veteran claim such worsening.  For these reasons, the Board finds that the duty to assist has been met. 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  He also is represented by a service organization.   

Accordingly, the Board will address the claims on appeal. 

General Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's claim arises from a denial of the initial rating assigned for his service-connected low back disability.  In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58   (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125  -126. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2011).

Relevant law and regulations for the spine

The applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a, were amended effective September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The Veteran's claim was filed in June 2006, subsequent to these changes.  Accordingly, only the amended criteria will be employed in the adjudication of this claim.

The Veteran's service-connected arthritis of the lumbar spine is currently rated under Diagnostic Code 5242 [degenerative arthritis of the spine].  With respect to the current schedular criteria, all lumbar spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria, the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

Intervertebral disc syndrome may be alternatively rated under the Formula for rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.                See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula, however, requires incapacitating episodes, with bed rest as prescribed by a physician.  See Note (1).  In this case, the medical evidence does not reflect, nor does the Veteran contend, that he has ever been prescribed bed rest for his spine disability.  Indeed, the Veteran reported during the April 2009 examination that his back disability has not resulted in incapacitation.  See April 2009 QTC examiner's report, page 1.  Thus, with respect to the current schedular criteria the Veteran's service-connected degenerative arthritis of the lumbar spine will be rated using the General Rating Formula for Diseases and Injuries of the Spine.

In addition, the Board may alternatively consider the Veteran's back disability under Diagnostic Code 5003 [arthritis].  Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 10 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major joints or two or more minor joints.  A 20 percent is warranted for x-ray evidence of involvement of 2 or more major joints or two or more minor joints with occasional incapacitating exacerbations.  

As noted above, all spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria, the General Rating Formula for Diseases and Injuries of the Spine, which include consideration of any limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  

The General Rating Formula for Diseases and Injuries of the Spine designates the following:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.

A 20 percent rating is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71, Plate V (2011) as well as Note (2) to the General Rating Formula for Diseases and Injuries of the Spine.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011); Fanning v. Brown, 4 Vet. App. 225 (1993).  Note (1) under the General Rating Formula directs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994).  With this in mind, the Veteran has been afforded separate disability evaluations for the orthopedic manifestations and neurological manifestations of his service connected low back disability. 

Rating for Arthritis Prior to June 28, 2007

The Veteran's degenerative arthritis of the lumbar spine was assigned a noncompensable evaluation prior to his back surgery in June 28, 2007. 

For the period prior the June 28, 2007 surgery, the evidence shows that a 10 percent is warranted under Diagnostic Code 5003 for degenerative arthritis. 

In connection with his claim, the Veteran was afforded a VA examination (provided by QTC Medical Services), in September 2006.  X-ray evidence at that time showed degenerative hypertrophic change of the superior margins of L3 and L4.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine noting the X-ray findings.  During the examination, the Veteran reported low back pain for the past 18 years with constant pain that travel to his left hip.

Prior to the Veteran's back surgery, the Veteran received an MRI of his lumbar spine on June 19, 2007.  The report notes that the Veteran had chronic lower back pain with new onset of left foot drop for two weeks.  The radiology report noted disk protrusion causing significant stenosis.

While the evidence does not show limitation of forward flexion to 85 degrees or lower or combined range of motion of the thoracolumbar spine to 235 degrees or lower, the evidence reflects that the Veteran has arthritis with painful motion.  Giving the benefit of the doubt, the Board concludes that the functional equivalent of a noncompensable limitation of motion of the spine due to pain is shown.  Accordingly, the Board concludes a rating of 10 percent is for application under Diagnostic Code 5003.  A 20 percent rating under these diagnostic criteria is not warranted as the evidence does not show involvement of 2 or more major joints or minor joint groups with incapacitating exacerbations.  

With respect to whether a higher disability evaluation is warranted under the General Rating Formula for Diseases and Injuries of the Spine, the Board observes that at no time during the period prior to June 28, 2008 has the evidence demonstrated muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Indeed, his gait was normal.  See September 2006 QTC examiner's report, page 3.  Indeed, the September 2006 examination noted no muscle spasm.  See September 2006 QTC examiner's report, page 5.  Accordingly, the assignment of a 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine based on muscle spasms and/or guarding is not warranted during this period prior to June 28, 2007.

With respect to the Veteran's range of motion (ROM), at the September 2006 examination, the Veteran exhibited the forward flexion to 90 degrees and extension to 30 degrees.  Left and right lateral flexion were to 30 degrees each.  Left and right lateral rotation were to 30 degrees each.  The examiner noted that there was no pain, fatigue, lack of endurance, incoordination or weakness on all motions.  Based on these results, the Veteran's combined range of motion in September 2006 was 240 degrees.  See the September 2006 QTC examiner's report, page 5.  The Veteran's recorded forward flexion and recorded combined range of motion exceed the 60 degrees of flexion and 120 degrees of combined motion contemplated by a higher rating.  

Because range of motion testing demonstrates that the Veteran can flex, extend and rotate his spine in all directions, the Veteran's lumbar spine is clearly not ankylosed.  "Ankylosis" is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  As noted above, there is no indication that there is ankylosis of the entire spine or thoracolumbar spine.  Because the General Rating Formula requires ankylosis of the lumbar spine for the assignment of either a 50 or 100 percent disability rating, such may not be awarded in this case.  

As noted above, when rating musculoskeletal disabilities, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2010).  See DeLuca, supra.  

The Veteran complained of stiffness, weakness and pain of his spine which travels to his left hip prior to June 2007.  He noted that he cannot stand straight or walk properly.  The Board finds no reason to disbelieve the Veteran's subjective complaints and finds his reports of these symptoms to be credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board believes, based on a evaluation of the evidence as a whole, such symptoms are adequately compensated via the 10 percent disability rating now assigned, and do not warrant the assignment of a higher disability level.  Upon examination, it does not appear that the Veteran experienced functional loss due to pain and stiffness during this period greater than that recorded at his September 2006 VA examination.  38 C.F.R. §§ 4.40 and 4.45  

Accordingly, a disability rating greater than 10 percent may not be assigned for the Veteran's service-connected lumbar spine disability based on limitation of motion and there is no basis on which to assign a higher level of disability based on 38 C.F.R. §§ 4.40 and 4.45.

Finally, a higher evaluation is not warranted for this period under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes under Diagnostic as the Veteran is not shown to have any incapacitating episodes due to his back disability.  See September 2006 QTC examiner's report, page 1. 

Arthritis for the Period Beginning August 1, 2007

For the period beginning August 1, 2007, the Veteran's degenerative arthritis of the lumbar spine disability is evaluated as 10 percent disabling.  As noted above, a 20 percent rating is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The Board initially notes that at no time during the period beginning August 1, 2007 has the evidence demonstrated, nor has the Veteran contended, that he has an abnormal gait or spinal contour as a result of muscle spasm or guarding.  Indeed, upon examination in April 2009, the QTC examiner specifically noted that muscle spasm was absent, and that the Veteran had a gait "within normal limits" with a normal posture.  See the April 2009 QTC examiner's report, page 1.  The Veteran also did not require an assistive device for ambulation.  Id.  Accordingly, the assignment of a 20 percent disability rating based on muscle spasms and/or guarding resulting in an abnormal gait or spine contour is not warranted in this case. 

With respect to the Veteran's range of motion (ROM), the Veteran exhibited the following ranges at the April 2009 QTC examination: 

Motion
Normal ROM
ROM in degrees
Degree that 
pain occurs
Flexion
0 to 90 degrees
90
80
Extension
0 to 30 degrees
30
20
Right Lateral flexion
0 to 30 degrees
30

Left Lateral flexion
0 to 30 degrees
30

Right rotation
0 to 30 degrees
30

Left rotation
0 to 30 degrees
30



Based on these results, the Veteran's combined range of motion in April 2009 was 220 degrees with consideration of pain.  See the April 2009 QTC examiner's report, page 2. 

The evidence of record clearly shows that the Veteran has forward flexion to at least 80 degrees, and a combined range of motion of at least 220 degrees.  Such limitation of motion corresponds to a 10 percent rating under the General Rating Formula; it manifestly does not approximate the level of disability required for the assignment of a 20 percent or 40 percent rating, both of which require forward flexion no greater than 60 degrees, and a combined range of motion no greater than 120 degrees.  Cf. 38 C.F.R. § 4.7 [where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned].  Accordingly, a disability rating greater than 10 percent may not be assigned for the Veteran's service-connected lumbar spine disability based on limitation of motion.  

With respect to whether ankylosis is shown, the April 2009 QTC examination report indicates that there is no ankylosis of the lumbar spine.  Because the General Rating Formula requires ankylosis of the lumbar spine for the assignment of either a 50 or 100 percent disability rating, the criteria for such ratings are not met.  

As noted above, when rating musculoskeletal disabilities, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2011).  See DeLuca, supra. The Veteran has complained of regular low back pain, weakness and stiffness, with occasional radiating pain down the left lower extremity.  Again, the Board finds no reason to disbelieve the Veteran's subjective complaints.  See Barr.  However, based on an evaluation of the evidence as a whole, such symptoms are adequately compensated by the 10 percent disability rating now assigned, and do not warrant the assignment of a higher disability level.  In this regard, the April 2009 QTC examiner specifically found that the Veteran's spine range of motion was limited by pain.  See the April 2009 QTC examiner's report, page 2.  The examiner specifically indicated that such pain caused additional limitation of motion in degree.  The Veteran could forward flex to 80 degrees with no pain and extend to 20 degrees with no pain. The examiner noted that joint function of the spine was additionally limited by pain after repetitive use but was not additionally limited by fatigue, weakness, lack of endurance and incoordination after repetitive use.  

While it is clear that the Veteran experiences some function loss due to his pain, such loss does not closely approximate the criteria contemplated by the assignment of a higher disability rating under 38 C.F.R. §§ 4.40 and 4.45.  The Board has already considered the Veteran's limitation of motion of flexion and extension. Thus, there is no basis on which to assign a higher level of disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Finally, a higher evaluation is not warranted for this period under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes under Diagnostic as the Veteran is not shown to have any incapacitating episodes due to his back disability.  See September 2006 QTC examiner's report, page 1. 

Arthritis - Conclusion

Per this decision, the Veteran's degenerative arthritis of the spine is rated as 10 percent disabling for the period prior to June 28, 2007.  The Board has not found that a higher evaluation than 10 percent is warranted for the period beginning August 1, 2007, the date following the period of convalescence.  After a careful review of the record the Board can find no credible evidence to support a finding that the Veteran's degenerative arthritis of the lumbar spine disability picture was more or less severe during the appeal period; both prior to his surgery and after his surgery.  Indeed, the Veteran has pointed to none.  As noted above, the Veteran has not exhibited severe enough limitation of motion of the lumbar spine, or muscle spasm or guarding resulting in abnormal gait or spinal contour, at any time since he was initially awarded service connection to warrant the assignment of a disability rating other than the currently-assigned 10 percent.  Accordingly, there no basis for the assignment of staged ratings in this case. 

For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to an increased schedular rating in excess of 10 percent for his service-connected degenerative arthritis of the lumbar spine disability. 

Left Lower Extremity Radiculopathy 

As noted above, the Veteran complains of low back pain as well as numbness and tingling radiation to the left foot.  A 10 percent evaluation was granted for service connection of left lower extremity radiculopathy effective March 24, 2009.  

Despite a notation of sharp pain in connection with straight leg testing in March 2007, the Veteran has not asserted that a separate evaluation is warranted for any right lower extremity pain or numbness.  Furthermore, while the record contains numerous references to left lower extremity radiculopathy, the objective evidence does not show that the Veteran has had radiculopathy of the right lower extremity with symptoms consistent with mild incomplete paralysis of the sciatic nerve at any time during the course of the appeal.  Accordingly, a separate rating for radiculopathy of the right lower extremity is not warranted.    

With respect to left lower extremity radiculopathy, the Board will consider if a compensable evaluation is warranted prior to March 24, 2009 and whether an evaluation in excess of 10 percent is warranted for left lower extremity radiculopathy beginning March 24, 2009, under Diagnostic Code 8620.  

Presently, the Veteran's peripheral neuropathy of the left lower extremity is rated under Diagnostic Code 8620 for neuritis of the sciatic nerve.  Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved (sciatic in this case), with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  Incomplete paralysis that is mild is rated as 10 percent disabling; a 20 percent disability evaluation is warranted for incomplete paralysis that is moderate; a 40 percent disability evaluation is warranted for incomplete paralysis that is moderately severe; and a 60 percent disability evaluation is warranted for incomplete paralysis that is severe, with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all of the evidence to ensure that a decision is equitable and just.  38 C.F.R. § 4.6.  

The Board notes that, immediately prior to the Veteran's back surgery, a request for an MRI noted that the Veteran had left foot drop for the past two weeks.  See June 18, 2007 VA treatment record.  Also, the June 28, 2007 operative report notes a history of severe left lower extremity pain in an L5 radicular pattern.  The Board finds that a separate evaluation for left lower extremity radiculopathy is warranted beginning the date of the MRI report showing left foot drop.  

A separate evaluation for left lower extremity radiculopathy is not warranted prior to June 28, 2007, as the evidence does not show symptoms due to nerve involvement.  In reaching this conclusion, the Board acknowledges that the Veteran reported pain that traveled to his left hip.  See September 2006 QTC examiner's report, page 1.  Despite this, there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement upon examination.  Likewise, neurologic testing conducted at that time showed findings all within normal limits.  See September 2006 QTC examiner's report, page 5.  Also, the November 2006 examination report notes that no sensory examination abnormalities were noted.  Likewise, motor examination demonstrated no dysfunction and the Veteran had a normal gait, stance, and reflexes.  

Likewise, a March 2007 private outpatient treatment record notes that the Veteran did not have a history of radiation of pain down his legs with no muscle pain or weakness and no numbness or tingling in his toes.  He had no bladder or bowel dysfunction.  Physical examination revealed some mild tenderness to palpation in the right lower lumbar paraspinal region and bilateral straight leg raise elicited sharp pain in the right lower back.  However, sensation to light touch was intact and strength was 5/5.

For this reason, the Board does not find that the evidence as a whole shows that the Veteran's complaints of pain that traveled to his left hip would meet the criteria for incomplete paralysis under Diagnostic Code 8260 prior to June 28, 2007.  In this regard, prior to the June 18, 2007 MRI report, there is no evidence of any other additional neurological deficiency that would warrant the assignment of a separate disability rating under the diagnostic codes pertinent to rating neurological disorders based on a symptomatology consistent with mild incomplete paralysis of the sciatic nerve. Accordingly, the Board finds that a separate 10 percent evaluation is warranted effective from June 18, 2007.  The Board will now discuss whether an evaluation in excess of 10 percent is warranted.

The Board acknowledges that the Veteran had reported severe left lower extremity pain as indictated in the June 2007 operative report.  Despite the Veteran's reports that his pain is severe, there is no indication that the neurological impairment has been severe in nature.   In this regard, symptoms when the involvement is wholly sensory, the rating should be for the mild, or at most, moderate degree.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.   

Following a neurological examination in March 24, 2009, the Veteran's private physician diagnosed the Veteran with lumbosacral radiculopathy as the cause of his lower extremity symptoms verses peripheral neuropathy.  A March 31, 2009 private MRI noted severe canal and bilateral lateral recess stenosis L4/L5, most severe on the left due to combination of disk bulge, facet changes, left posterior disk extrusion, and developmental canal narrowing.  The MRI also noted moderate to severe canal stenosis L5/S1 and L3/4 due to combination of developmental and acquired factors.  

During the April 2009 QTC examination that specifically addresses the severity of the Veteran's neurological impairment.  He reported that he had no numbness, loss of bladder control or loss of bowel control.  He again reported pain in lower left side.  Upon examination, there was no evidence of radiating pain on movement.  Despite his complaints of pain, there were also no signs of Lumbar Intervertebral Disc Syndrome with chronic and permanent nerve root involvement.  During the neurological examination, motor and sensory function was within normal limits.  The right lower extremity reflexes revealed jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed identical findings with knee jerk 2+ and ankle jerk 2+.  

April 2009 electrophysiologic evidence indicated mild acute and chronic nerve impingement at the right L5-S1 root level consistent with lumbosacral radiculopathy.   There was no evidence of a peripheral entrapment neuropathy.  
The Veteran reported that he was seeing a neurologist for pain that radiated to his left leg as well as tingling and numbness to his left foot.  See May 2009 Form 9.  

The Board acknowledges that the March 2009 MRI report notes moderate severe and severe stenosis; however, the April 2009 electrophysiologic testing specifically showed only showed mild nerve impingement.  Based on the evidence, the Board does not find that the criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity are met for the period beginning June 18, 2007.

Extraschedular Considerations 

Under Floyd v. Brown, 9 Vet. App. 88, 95   (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected degenerative arthritis of the lumbar spine disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the evidence of record shows that the Veteran's degenerative arthritis of the lumbar spine disability manifests in pain and limitation of motion.  Such symptomatology is specifically contemplated under the General Rating Formula for Diseases and Injuries of the Spine for the 10 percent disability rating currently assigned.  The Veteran's symptoms of numbness in his left foot are also contemplated under Diagnostic Code 8620.  The Board acknowledges that the Veteran claims that he is on permanent restrictions at work such as no lifting more than 40 pounds due to his back disability.  Despite this, the Board finds that the Veteran's symptoms are contemplated by the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code 8620.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. The Board therefore has determined that referral of the Veteran's service-connected degenerative arthritis of the lumbar spine disability for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Rice considerations 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record reflects that the Veteran is currently working, and the Veteran has not alleged that he cannot work because of his disability.  See April 2009 QTC examiner's report, page 2.  The Board acknowledges that the Veteran said that due his permanent restrictions placed on him by his physician for his back, he cannot rise to management positions at his job.  See May 2009 Form 9, page 2.  Despite this, the Veteran is working.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record. 


ORDER

For the period prior to June 28, 2007, a 10 percent evaluation for degenerative arthritis of the lumbar spine is granted, subject to the regulations governing the award of monetary benefits.

For the period beginning August 1, 2007, a rating in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.

A separate 10 percent evaluation for left lower extremity radiculopathy is granted effective June 18, 2007, subject to the regulations governing the award of monetary benefits.

A rating in excess of 10 percent for left lower extremity radiculopathy from June 18, 2007 is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


